872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph Craig HAMPTON, also known as As-Salaam Alaikum,Plaintiff-Appellant,v.Howard COOK, Warden, MTRC;  Larry Lack, Warden, TurneyCenter;  Donall Campbell, Associate Warden, Turney Center;Danny L. Administrative Warden, Turney Center;  Chessoor,Lt., Turney Center;  Calorie, Kitchen Supervisor;  John Doe,Correctional Officer, Turney Center;  Carroll, Officer,Turney Center;  John Doe, Correctional Officer, TurneyCenter;  Connie S. Milan, Correctional Officer, TurneyCenter;  Jackson, Officer, Correctional Officer, TurneyCenter, in their individual & official capacities,Defendants-Appellees.
No. 88-6421.
United States Court of Appeals, Sixth Circuit.
April 14, 1989.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This court entered an order on January 12, 1989, directing the appellant to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  The appellant has failed to respond.


2
It appears from the record that the judgment was entered November 7, 1988.  The notice of appeal filed on December 14, 1988 was 7 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.